Citation Nr: 0721991	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO. 05-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for chronic 
subluxation of the right knee, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased evaluation for degenerative 
arthritis of the right knee currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1937 until April 
1940 and from November 1942 until September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In July 2007, the Board granted the veteran's motion to 
advance this case on the Board's docket due to his advanced 
age. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1. The veteran's right knee is not productive of severe 
recurrent subluxation or lateral instability.

2. The veteran's right knee is not productive of flexion 
limited to 30 degrees or extension limited to 15 degrees.

3. The veteran's degenerative arthritis of the right knee is 
not productive of occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
subluxation of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).

2. The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2004 
and May 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice of how an effective date for the award of 
benefits is assigned if an increased evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, because the claims for increased evaluations are 
being denied, no effective date will be assigned. Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his claim. The Board notes that the VA outpatient treatment 
records refer to a private physician, G.H. These records note 
the physician follows the veteran for all his medical needs 
but specifically cites following international normalized 
ratio, lipid panels and routine lab work, procedures which 
are not related to the service connected right knee 
disabilities. Furthermore, in his responses to the RO's 
notification letters, the veteran only indicated treatment at 
the VA medical center for his right knee disability. The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The RO granted service connection for chronic subluxation of 
the right knee in an October 1947 rating decision. At that 
time, a noncompensable rating was assigned for the period 
from September 1945 until January 1947 and a 10 percent 
evaluation was assigned for the period beginning in January 
1947. The veteran's subluxation of the right knee was 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5263. Subsequently, in an October 2003 rating decision, the 
evaluation was increased to 20 percent under Diagnostic Code 
5257. Additionally, the October 2003 rating decision assigned 
a separate 10 percent evaluation for degenerative arthritis 
of the right knee under diagnostic code 5010. See VAOPGCPREC 
23-97 (holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257). The veteran contends 
the current rating evaluations do not accurately reflect the 
severity of his right knee disabilities. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

As noted above, the veteran's subluxation of the right knee 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 
This Diagnostic Code provides for a 20 percent evaluation 
upon a showing of moderate recurrent subluxation or lateral 
instability. A 30 percent evaluation is warranted for severe 
recurrent subluxation or lateral instability.

The veteran's degenerative arthritis of the right knee was 
evaluated under Diagnostic Code 5010. Diagnostic Code 5010 
mandates the claim be evaluated under Diagnostic Code 5003 
for degenerative arthritis. Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg. See 
38 C.F.R. § 4.71a, Diagnostic Code 5003. If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260 a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees and a 30 
percent evaluation when flexion is limited to 30 degrees. 
Diagnostic Code 5261 provides for a 10 percent evaluation 
when extension is limited to 10 degrees; a 20 percent 
evaluation when extension is limited to 15 degrees; and a 30 
percent evaluation when extension is limited to 20 degrees. 
The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion Diagnostic Codes. 38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records, the reports of VA examinations and lay 
statements. 

The veteran underwent a VA examination in September 2003 to 
assess the presence and severity of any disability. The 
examiner reviewed prior medical records and noted the veteran 
injured his right knee in 1945 while in the Navy. During the 
examination the veteran complained of pain, weakness, 
stiffness, swelling, instability, giving away, locking, 
fatigability, and lack of endurance. He denied heat and 
redness. The veteran explained he treated with medication. 
Flare-ups were described with rainy weather and caused an 
additional 10 percent of functional impairment. The veteran 
had previously tried a brace but no longer used it. He denied 
use of cane, crutches or corrective shoes. He denied surgery. 
There was no subluxation or constitutional symptoms. 

Clinical examination revealed motion stopped when pain began. 
There was evidence of painful motion. There was no edema or 
effusion. There was instability, weakness, and tenderness. No 
redness or heat was noted. There was abnormal movement and 
guarding of movement. The veteran ambulated with a very 
decrepit, unsure gait with tiny steps. The knee was medially 
inclined. Range of motion revealed flexion of the right knee 
to 86 degrees and extension to 0 degrees. The diagnosis was 
post-traumatic degenerative joint disease of the right knee 
with loss of function due to pain. X-rays performed in 
connection with the examination revealed degenerative joint 
disease bilaterally.

An August 2003 VA outpatient treatment medical record 
reflected complaints of right knee pain. The veteran 
explained he was unable to be as active around the house as 
he would like to be. He took over the counter medication for 
pain and was not interested in surgery. Clinical examination 
revealed no synovitis. There was a small effusion. Range of 
motion was found from 0-100 degrees. There was no ligamentous 
instability. X-rays of the right knee demonstrated three 
compartment degenerative disease. The impression was severe 
degenerative joint disease of the right knee.

The veteran underwent a VA examination in November 2004. The 
examiner noted that x-rays performed in August 2003 
illustrated severe degenerative joint disease of the right 
knee. The veteran complained of increased pain in the right 
knee which decreased his ability to ambulate. He also 
described restriction in performing other activities such as 
yard work and climbing. He explained the pain worsened over 
the prior six months and he was scheduled to see orthopedic 
surgery. He rated the pain as a 7 on a scale of 10. The 
veteran described significant stiffness and swelling. He 
denied redness, heat or locking. There was significant 
fatigability and a lack of endurance due to pain. He 
previously tried a brace and cane but noticed no improvement. 
There was no recurrent subluxation and no inflammatory 
arthritis. The veteran walked with a limp and was 
uncomfortable. 

Clinical examination reflected the right knee was 
significantly enlarged. There was a small effusion. Range of 
motion reflected 0-90 degrees of flexion. The examiner 
indicated the motion stopped at 90 degrees due to pain. 
Medial collateral ligaments and the anterior posterior drawer 
were intact. There was no tenderness along the joint space of 
the patella, merely deep significant pain in the knee. The 
diagnosis was severe degenerative joint disease with moderate 
to severe disability due to progressive knee pain and 
arthritis. An approximate 20 percent additional loss of 
function was noted with repetitive use. 

The veteran also submitted lay statements in support of his 
claim. These statements documented complaints of pain and 
described the veteran's difficulty walking, cleaning and 
performing yard work. Although not medical professionals, the 
veteran's friends and stepson are competent to describe the 
symptoms they observe and the Board will consider the 
veteran's pain on use. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Examining the evidence in light of the above rating criteria, 
neither the veteran's subluxation nor arthritis of the right 
knee meets the criteria for an increased evaluation. The 
medical records do not demonstrate that the veteran has 
recurrent severe subluxation or lateral instability. In fact, 
during the most recent VA examination, no subluxation was 
found. Nor is there evidence of flexion limited to 30 degrees 
or extension limited to 15 degrees to warrant an increased 
evaluation for degenerative arthritis under Diagnostic Codes 
5260 and 5261. The medical evidence of record reflects 
extension to 0 degrees and flexion ranging from 86 to 100 
degrees. Furthermore, although x-rays document degenerative 
involving 3 compartment degenerative disease, there is no 
evidence that the degenerative disease results in 
incapacitating exacerbations.

The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and weakness associated with 
his right knee disability. The record also reveals that the 
veteran has at various times taken medication to treat pain 
associated with his right knee disability. Furthermore, the 
September 2003 VA examination estimated an additional 10 
percent limitation in motion during flare-ups that occurred 
with rainy weather. Similarly, the November 2004 examination 
estimated an additional 20 percent impairment in motion with 
repetitive use. However, even factoring in the additional 
limitation in motion, reducing the range of motion due to 
flare ups from 86 degrees to 66 degrees, the veteran still 
retains a range of motion greater than that required for an 
increased rating. In addition, the veteran has consistently 
demonstrated he is able to fully extend his leg. 38 C.F.R. 
§ 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 
8 Vet. App. 202 (1995)

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Codes pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the right knee to warrant a rating under Diagnostic Code 
5256, no evidence of malunion or nonunion of the tibia and 
fibula to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula, no evidence of genu 
recurvatum (hyperextension) with weakness and insecurity in 
weight bearing to warrant a rating under Diagnostic Code 
5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 
5263 (2006). Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a rating under 
Diagnostic Code 5258, or removal of the semilunar cartilage, 
to warrant a rating under Diagnostic Code 5259. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259 (2006). 

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994). As such 
the preponderance of the evidence is against the veteran's 
claims for increased evaluations for his right knee 
disabilities. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for chronic subluxation 
of the right knee is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


